DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/29/2022 is acknowledged.  Claims 10, 13, 16, 18, 21, 25, 28-29 have been amended. Claims 30 and 31 are added. 

Response to Arguments
The allowability of claim 13 and previous claim 17, whose subject matter has been incorporated into present claim 16, as indicated in previous Office Action mailed on 3/29/2022 is withdrawn upon discovery of reference Ding et al. (US 2020/0083094 A1).  The detail of the rejection is provided below.
Applicant’s arguments with respect to claims 10-11,13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the method of claim 12”. Claim 12 is canceled.  So it is unclear which claim that claim 13 is dependent on. For the purpose of examination, it is interpreted to be dependent on claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2002/0014648 A1) in view of Sharma et al. (US 2020/0035683 A1), and Ding et al. (US 2020/0083094 A1).
Regarding claim 10, Mizutani teaches a method (method in Figs. 9A-9N of Mizutani) of forming a semiconductor device (device in Fig. 8), comprising: 
forming a semiconductor region (active region 2 in Fig. 9A) over a substrate (1); 
forming a gate structure (any of the two middle word line 4) over a channel region (region underneath the gate structure) of the semiconductor region; 
forming a first interlayer dielectric (ILD) layer (26 in Fig. 9B) over a source/drain (S/D) region (5a in Fig. 9B) next to the channel region of the semiconductor region; 
forming a conductive feature (bit line 6 and first wiring 6a in Fig. 9H) in the first trench such that the conductive feature is disposed on the metal gate structure; 
removing a top corner portion (portion removed by the etching described in [0116]-[0117] and Fig. 9I of Mizutani) of the conductive feature to form an L-shape conductive feature (the bit line 6 and first wiring 6a after the etching in Fig. 9I), wherein the top corner portion is over at least a portion of the metal gate structure (as shown in Fig. 9I, the removed top corner portion is above the gate structure); and 
filling the top corner portion of the L-shape conductive feature with a first dielectric feature (silicon nitride film 35 in Fig. 9J of Mizutani). 
But Mizutani does not teach that the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure; and that the method further comprising: forming a second ILD layer over the metal gate structure and the first ILD layer; forming a first trench through the second ILD layer to expose the metal gate structure.
Sharma teaches a method of forming a memory device.  Sharma teaches that the transistors in the device may be formed of finfets (see [104] of Sharma).  Sharma also teaches the wordline can be made of metal such as copper (see [0044] of Sharma, for example). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used finFet and metal wordlines in Mizutani’s device.  FinFETs have larger channel width so the device density can be increased.  Metals have higher conductivity, which yields faster operation speed in the device.  
As such, the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.
But Mizutani in view of Sharma does not teach that the method further comprising: forming a second ILD layer over the metal gate structure and the first ILD layer; forming a first trench through the second ILD layer to expose the metal gate structure.
Ding teaches a method of forming an interconnect structure (140-150 in Figs. 1A-1E of Ding).  The method includes: forming a first ILD layer (110a in Fig. 1A) over a conductive pattern (11); forming an etch stop layer (120a) and a second ILD layer (130) over the first ILD layer; forming a first trench (111 in Fig. 1B) through the second ILD layer to exposed the conductive pattern; forming a second trench (131 in Fig. 1C) in the second ILD layer; filling the first and second trenches with a conductive material (136-140a in Fig. 1D); and planarizing the conductive material and the second ILD to form the interconnect structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive feature (bit line 6 and first wiring 6a in Fig. 9H) of Mizutani as according to Ding in order to improve the device performance (see [0003] of Ding). 
Regarding claim 11, Mizutani-Sharma-Ding teaches all the limitations of the method of claim 10, and further comprising: 
forming a higher-level conductive feature (plugs 46a-c in Fig. 9N of Mizutani) contacting a top surface (top surface of first wiring 6a) of the L-shape conductive feature; and 
a second dielectric feature (interlayer insulating film 39 in Fig. 9N of Mizutani) contacting a top surface of the first dielectric feature.  
Regarding claim 13, Mizutani-Sharma-Ding teaches all the limitations of the method of claim 12, and also teaches wherein the forming the conductive feature in the first trench on the metal gate structure further includes: 
forming a second trench (131 in Fig. 1C of Ding) through the second ILD layer to expose the first ILD layer; 
depositing a conductive material (140a in Fig. 1D of Ding) over the first ILD layer and the metal gate structure in the first trench and the second trench; and 
planarizing the conductive material and the second ILD layer to form the conductive feature (as described in [0034] and shown in Fig. 1E of Ding).  
Regarding claim 14, Mizutani-Sharma-Ding teaches all the limitations of the method of claim 10, and also teaches wherein the removing the top corner portion of the conductive feature to form the L-shape conductive feature includes: 
forming a patterned photoresist layer (photoresist layer 34 in Fig. 9I of Mizutani) over the conductive feature to expose the top corner portion of the conductive feature, wherein a width of the top corner portion is about 10% to about 90% of a width of the conductive feature (as shown in Fig. 9I of Mizutani); and 
etching the top corner portion of the conductive feature to form the L-shape conductive feature (as shown in Fig. 9I of Mizutani).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Sharma, and Ding, as applied in claim 10, and further in view of Muller et al. (US 2019/0130956 A1).
Regarding claim 15, Mizutani-Sharma-Ding teaches all the limitations of the method of claim 10, but does not teach wherein a depth of the top corner portion is about 5 nm to about 50 nm.  
Muller teaches a memory device and metallization structure (282 in Fig. 2J of Muller) above the memory cell.  The metallization is a copper wiring with thickness ranging from 10nm to 100nm (see [0092] of Muller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made metallization/wiring layer of Mizutani to have thickness in the range of 10nm to 100nm.  Making thinner copper metallization allows for high density interconnect structure to be made, which increases the number of interconnections to be made.
As incorporated, since the bit line 6 of Mizutani has thickness of 50-100nm ([0117] of Mizutani), this means the depth of the top corner portion must be in the range of 10nm to 50nm.  This range lies inside the claim range of 5nm to about 50nm, so a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Sharma, and Ding.
Regarding claim 16, Mizutani teaches a method (method in Figs. 9A-9N of Mizutani) of forming a semiconductor device (device in Fig. 8), comprising: 
forming a semiconductor region (active region 2 in Fig. 9A) over a substrate (1); 
forming a gate structure (any of the two middle word line 4) over a channel region (region underneath the gate structure) of the semiconductor fin; 
forming a first interlayer dielectric (ILD) layer (26 in Fig. 9B) over a first source/drain (S/D) region (5a in Fig. 9B) next to the channel region of the semiconductor region; 
forming a first conductive feature (bit line 6 and first wiring 6a in Fig. 9I) over the gate structure and the first ILD layer, wherein the first conductive feature includes a first conductive portion (bit line 6 and the lower portion of first wiring 6a that is at the same level with bit line 6) disposed on the gate structure and a second conductive portion (top portion of first wiring 6a that is above the top surface of bit line 6) disposed on the first ILD layer, wherein a top surface (top surface of bit line 6) of the first conductive portion is below a top surface (top surface of first wiring 6a) of the second conductive portion, a first sidewall (right sidewall of lower portion of first wiring 6a in Fig. 9I) of the first conductive portion contacts a lower portion of a first sidewall (right sidewall of upper portion of first wiring 6a in Fig. 9I) of the second conductive portion; 
forming a dielectric feature (silicon nitride film 35 in Fig. 9J of Mizutani) on a top surface of the first conductive portion of the first conductive feature; 
forming a first hard mask (silicon nitride layer 23 in Fig. 9B) over the gate structure.
But Mizutani does not teach that the semiconductor region is a semiconductor fin and the gate structure is a metal gate structure; and the method further comprises: forming a second hard mask over the first ILD layer, wherein a material of the second hard mask is different from a material of the first hard mask.
Sharma teaches a method of forming a memory device.  Sharma teaches that the transistors in the device may be formed of finfets (see [104] of Sharma).  Sharma also teaches the wordline can be made of metal such as copper (see [0044] of Sharma, for example). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used finFet and metal wordlines in Mizutani’s device.  FinFETs have larger channel width so the device density can be increased.  Metals have higher conductivity, which yields faster operation speed in the device.  
As such, the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.
But Mizutani in view of Sharma does not teach that the method further comprises: forming a second hard mask over the first ILD layer, wherein a material of the second hard mask is different from a material of the first hard mask.
Ding teaches a method of forming an interconnect structure (140-150 in Figs. 1A-1E of Ding).  The method includes: forming a first ILD layer (110a in Fig. 1A) over a conductive pattern (11); forming a SiC etch stop layer (120a. The etch stop layer is made of non-oxide material such as SiN or SiC.  However, SiC is preferred due to its high compressive strength) and a second ILD layer (130) over the first ILD layer; forming a first trench (111 in Fig. 1B) through the second ILD layer to exposed the conductive pattern; forming a second trench (131 in Fig. 1C) in the second ILD layer, the second trench exposes the top surface of the etch stop layer (see Fig. 1C of Ding); filling the first and second trenches with a conductive material (136-140a in Fig. 1D); and planarizing the conductive material and the second ILD to form the interconnect structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive feature (bit line 6 and first wiring 6a in Fig. 9H) of Mizutani as according to Ding in order to improve the device performance (see [0003] of Ding). 
As incorporated, the element 12 in Fig. 1B of Ding is analogous to the layer 5a in Fig. 9B of Mizutani.  The plug 27a in Fig. 9D of Mizutani and bit line 6/6a are formed by method in Figs. 1B-1E of Ding.  The etch stop layer 120 of Ding is identified as the second hard mask in the claim.  The etch stop layer 120 is made of SiC which is different than SiN. 

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with steps of “forming a first slot in the second ILD layer to expose at least a portion of the first hard mask; removing the exposed portion of the first hard mask through the first slot to expose at least a portion of the metal gate structure” along with other limitations of the claim 16.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method with steps of “forming a conductive feature over the gate structure; removing a portion of the conductive feature to form an L-shaped conductive feature, wherein the L-shaped conductive feature is isolated from the source/drain feature by the first interlayer dielectric layer;” along with other limitations of the claim.
The closest prior art are Mizutani et al. (US 2002/0014648 A1), Ding et al. (US 2020/0083094 A1), and Wu et al. (US 2017/0141037 A1).  
Mizutani teaches a bitline structure (6 in Fig. 9J of Mizutani) where a portion of the bitline is etched out and filled with a dielectric material (35).  However, Mizutani does not teach a step of forming a second hard mask or the L-shaped conductive feature (bitline) is isolated from a source/drain feature (of the same transistor) by the ILD.  
Ding teaches a method of forming an interconnect structure (140-150 in Figs. 1A-1E of Ding).  The method includes: forming a first ILD layer (110a in Fig. 1A) over a conductive pattern (11); forming a SiC etch stop layer (120a. The etch stop layer is made of non-oxide material such as SiN or SiC.  However, SiC is preferred due to its high compressive strength) and a second ILD layer (130) over the first ILD layer; forming a first trench (111 in Fig. 1B) through the second ILD layer to exposed the conductive pattern; forming a second trench (131 in Fig. 1C) in the second ILD layer, the second trench exposes the top surface of the etch stop layer (see Fig. 1C of Ding); filling the first and second trenches with a conductive material (136-140a in Fig. 1D); and planarizing the conductive material and the second ILD to form the interconnect structure.  However, Ding does not teach the steps of “forming a first slot…” and etching the first hard mask until the metal gate structure is exposed.  
Wu teaches a method of forming a conductive structure (234 in Fig. 2S of Wu) between a meta gate structure (218) and a S/D feature (226) of the S/D region associated with the metal gate structure.  However, Wu does not teach that conductive structure is an L-shaped structure or provide a reason for this conductive structure to be shaped as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822